EXHIBIT “2”
Detail by Entity Name                                                                                          Page 1 of 3



Florida Department of State                                                                       D IVISION   OF   C ORPORATIONS




      Department of State / Division of Corporations / Search Records / Search by Entity Name /




         Detail by Entity Name
         Foreign Profit Corporation
         AMERICAN SECURITY INSURANCE COMPANY
         Filing Information

         Document Number                  858338
         FEI/EIN Number                   XX-XXXXXXX
         Date Filed                       11/03/1983
         State                            DE
         Status                           ACTIVE
         Last Event                       NAME CHANGE AMENDMENT
         Event Date Filed                 04/11/1984
         Event Effective Date             NONE
         Principal Address

         260 INTERSTATE NORTH CIR., SE
         ATLANTA, GA 30339-2210


         Changed: 08/31/2005
         Mailing Address

         260 INTERSTATE NORTH CIR., SE
         ATLANTA, GA 30339-2210


         Changed: 04/25/2016
         Registered Agent Name & Address

         CHIEF FINANCIAL OFFICER
         200 E. GAINES ST
         TALLAHASSEE, FL 32399-0000


         Name Changed: 03/17/2003


         Address Changed: 02/26/2014
         Officer/Director Detail

         Name & Address


         Title Secretary


         ARAGON-CRUZ, JEANNIE AMY
         11222 QUAIL ROOST DRIVE
         MIAMI, FL 33157




http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=Entity... 9/30/2020
Detail by Entity Name                                                                     Page 2 of 3




      Title Director


      HALE, GARRETT HOYT
      260 INTERSTATE NORTH CIR., SE
      ATLANTA, GA 30339-2210


      Title Treasurer


      TURNER, BEECH
      260 INTERSTATE NORTH CIR., SE
      ATLANTA, GA 30339-2210


      Title Director


      HARRINGTON, ROBBIE
      260 INTERSTATE NORTH CIR., SE
      ATLANTA, GA 30339-2210


      Title Director


      LOPEZ-MORALES, IVAN C
      260 INTERSTATE NORTH CIR., SE
      ATLANTA, GA 30339-2210


      Title Director


      BIONDO, REBAKAH SUSAN
      260 INTERSTATE NORTH CIR., SE
      ATLANTA, GA 30339-2210


      Title Director


      HIX, JULIA MERCEDES
      260 INTERSTATE NORTH CIR., SE
      ATLANTA, GA 30339-2210


      Title Director


      MCDONALD, KATHARINE A
      11222 QUAIL ROOST DRIVE
      MIAMI, FL 33157


      Title Director, President


      CAMPBELL, MICHAEL
      2677 N. MAIN STREET
      SUITE 600
      SANTA ANA, CA 92705


      Annual Reports

      Report Year         Filed Date
      2018                04/28/2018




http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=Entity... 9/30/2020
Detail by Entity Name                                                                                       Page 3 of 3



      2019                04/29/2019
      2020                04/15/2020


      Document Images

      04/15/2020 -- ANNUAL REPORT   View image in PDF format

      04/29/2019 -- ANNUAL REPORT   View image in PDF format

      04/28/2018 -- ANNUAL REPORT   View image in PDF format

      08/03/2017 -- ANNUAL REPORT   View image in PDF format

      04/25/2016 -- ANNUAL REPORT   View image in PDF format

      02/02/2015 -- ANNUAL REPORT   View image in PDF format

      02/26/2014 -- ANNUAL REPORT   View image in PDF format

      03/08/2013 -- ANNUAL REPORT   View image in PDF format

      02/27/2012 -- ANNUAL REPORT   View image in PDF format

      04/22/2011 -- ANNUAL REPORT   View image in PDF format

      04/30/2010 -- ANNUAL REPORT   View image in PDF format

      04/02/2009 -- ANNUAL REPORT   View image in PDF format

      01/11/2008 -- ANNUAL REPORT   View image in PDF format

      03/01/2007 -- ANNUAL REPORT   View image in PDF format

      04/26/2006 -- ANNUAL REPORT   View image in PDF format

      03/25/2005 -- ANNUAL REPORT   View image in PDF format

      04/25/2004 -- ANNUAL REPORT   View image in PDF format

      04/28/2003 -- ANNUAL REPORT   View image in PDF format

      02/12/2002 -- ANNUAL REPORT   View image in PDF format

      09/19/2001 -- ANNUAL REPORT   View image in PDF format

      05/10/2000 -- ANNUAL REPORT   View image in PDF format

      05/13/1999 -- ANNUAL REPORT   View image in PDF format

      02/24/1998 -- ANNUAL REPORT   View image in PDF format

      03/17/1997 -- ANNUAL REPORT   View image in PDF format

      02/20/1996 -- ANNUAL REPORT   View image in PDF format

      02/22/1995 -- ANNUAL REPORT   View image in PDF format




                                                    Florida Department of State, Division of Corporations




http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=Entity... 9/30/2020
